Case 1:21-cv-21079-BB Document 5 Entered on FLSD Docket 04/22/2021 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                            Case No. 21-cv-21079-BLOOM/Otazo-Reyes

 SECURITIES AND EXCHANGE
 COMMISSION,

         Plaintiff,

 v.

 MINTBROKER INTERNATIONAL, LTD.
 and GUY GENTILE,

       Defendants.
 ____________________________________/

                              ORDER TO FILE PROOF OF SERVICE

         THIS CAUSE is before the Court upon a sua sponte review of the record. Federal Rule of

 Civil Procedure 4(m) requires service of the summons and complaint to be perfected upon

 defendants within 90 days after the filing of the complaint.1 Plaintiff filed this action on March

 22, 2021, see ECF No. [1], generating a June 21, 2021, service deadline. Summonses have been

 issued as to all Defendants, see ECF No. [3], but service has not been perfected. Accordingly, it is

 ORDERED AND ADJUDGED that, within seven (7) days of perfecting service upon

 Defendants, Plaintiff shall file proof of such service with the Court. Failure to effectuate service

 of a summons and the complaint on Defendants by the stated deadline will result in dismissal

 without prejudice and without further notice.




 1
  The 90-day timeframe does not apply to service of process upon parties in a foreign country. See Fed. R.
 Civ. P. 4(m) (“This subdivision (m) does not apply to service in a foreign country under Rule 4(f), 4(h)(2),
 or 4(j)(1), or to service of a notice under Rule 71.1(d)(3)(A).”).
Case 1:21-cv-21079-BB Document 5 Entered on FLSD Docket 04/22/2021 Page 2 of 2

                                              Case No. 21-cv-21079-BLOOM/Otazo-Reyes


        DONE AND ORDERED in Chambers at Miami, Florida, on April 22, 2021.




                                                 _________________________________
                                                 BETH BLOOM
                                                 UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record




                                          2
